 

Case 7:19-cr-00688 Document1 Filed on 04/04/19 in TXSD_ Page 1 of 2

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT
for the :

Southern District of Texas

 

 

 

United States of America )
v. )

Alexandra Briones ) Case No. +: \4- M3- O49
DOB: 02-18-1986
)
)

Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of October 19, 2018 in the county of Fort Bend in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description

21 USC 8414 (a) (1) Knowingly and intentionally possess with intent to distribute approximately

66.75 kilograms of methamphetamine and approximately 10.80 kilograms of
heroin, both schedule | controlled substances.

This criminal complaint is based on these facts:

See Attachment

wf Continued on the attached sheet.

[nf —

Chmplainant ’s signature

Ashley Brazelton, DEA Special Agent

Printed name and title

Sworn to before me and signed in my presence.

Date: 4/ulis _ FIBA, Ok

J v Judge’s signature
City and state: LA lea, 7 FA Juan F. Alanis, U.S. Magistrate Judge

Printed name and title
 

Case 7:19-cr-00688 Document1 Filed on 04/04/19 in TXSD Page 2 of 2

ATTACHMENT

On October 19, 2018, Texas Department of Public Safety State Trooper Nicolas Gassiott
initiated a traffic stop on a gray, 2011 Chrysler Town and Country van with Texas registration
KYF-7127 on IH-69 South in Fort Bend County, Texas for the rear most passenger not wearing a
seat belt and failing to stop at a proper place at a stop light. While Trooper Gassiott was
speaking with the driver of the vehicle, Alexandra BRIONES, BRIONES -showed several
indicators of criminal activity to include: extreme nervousness, inconsistent statements on travel
plans, and lack of eye contact when asked about illegal substances inside the vehicle.

Trooper Gassiott received verbal consent from BRIONES to search the vehicle. Subsequent to
the search of the vehicle, Trooper Gassiott opened the rear hatch of the vehicle and observed a
black carpet covering multiple boxes. The carpet was also covered by lose clothes and
backpacks. Trooper Gassiott observed one suit case, two small bags, and one gym bag in the
vehicle for a family of five traveling to Houston for a week. Trooper Gassiott then removed the
suit case, bags and carpet and located two speaker boxes on the far right side of the trunk area, a
wooden box coated with grease wrapped in a trash bag in the middle of the trunk area, and two
metal boxes welded closed on the far left of the trunk area. Trooper Gassiott picked up a speaker
box revealing it to be heavier than normal. Trooper Gassiott then tapped on the speaker boxes
revealing a solid sound inconsistent with other speaker boxes.

Trooper Gassiott requested the assistance of a Texas Department of Public Safety K-9 and the K-
9 conducted a free air sniff and alerted to the presence of narcotics in the speaker boxes. Trooper
Gassiott then removed a speaker from one of the boxes and located a false wall inside the box.
While working to get inside the speaker box, BRIONES was looking around in all directions.
BRIONES also emptied her pockets on her person of all her money and handed it to her mother,
Alejandrina Briones. A hole was then made through the false wall of the speaker box revealing a
bundle wrapped in gray tape containing a white powder substance.

A more in-depth search of the vehicle was made and troopers located two additional speaker
boxes and two additional wooden blocks in a compartment under the second row seats of the
vehicle. Upon search of the speaker boxes, wooden boxes and metal boxes, approximately 66.75
kilograms of methamphetamine and 10,80 kilograms of heroin were located. BRIONES was
subsequently arrested by Texas Department of Public Safety and read her Miranda rights.
BRIONES invoked her Miranda rights and did not make any statements at the time. BRIONES

was subsequently arrested and processed under the Texas Department of Public Safety policy
and procedures.
